                        UNITED STATES DISTRICT COURT

                                 DISTRICT OF MAINE


    DAVID E. MURRAY,                            )
                                                )
                            PLAINTIFF           )
                                                )
    V.                                          )     CIVIL NO. 2:15-CV-00484-DBH
                                                )
    WALMART STORES INC.,        ET AL.,         )
                                                )
                            DEFENDANT           )


    DECISION AND ORDER ON CROSS-MOTIONS FOR SUMMARY JUDGMENT
     AND THE PLAINTIFF’S OBJECTION TO ORDER ON MOTION TO SEAL


         This is an employment discrimination case.              The plaintiff-employee,

David E. Murray (Murray), alleges that his employer (the defendants whom I refer

to collectively as Walmart) retaliated against him for engaging in protected

activity and discriminated against him on account of his age and disability. He

seeks relief under Title VII of the Civil Rights Act of 1964, the Americans With

Disabilities Act (ADA), the Maine Whistleblowers’ Protection Act (MWPA), and the

Maine Human Rights Act (MHRA). He also demands unpaid wages and benefits

under Maine labor law.1 Walmart filed a motion for summary judgment on all

claims; Murray requested partial summary judgment on Walmart’s failure-to-

mitigate defense. I GRANT Walmart’s motion for summary judgment. That ruling

MOOTS Murray’s motion for partial summary judgment.




1He also refers to 42 U.S.C. § 1981, but he is not a member of a minority group and therefore
cannot seek relief under that statute.
      Murray also objects to the Magistrate Judge’s order granting in part and

denying in part Walmart’s motion to seal its summary judgment papers and

exhibits.   I AFFIRM the Magistrate Judge’s order because it is not clearly

erroneous or contrary to law.

                                PROCEDURAL HISTORY

      This case has been pending over four years. Murray cycled through two

sets of lawyers before representing himself, requested and received numerous

extensions of time, and attempted multiple amendments to his complaint. In

August 2015, while Murray was still a Walmart employee, his lawyers filed this

case in Maine Superior Court (Cumberland County). See Complaint (ECF No. 1-

1). Walmart removed it to this court on November 24, 2015, asserting both

federal question and diversity of citizenship jurisdiction. 28 U.S.C. §§ 1331,

1332; Defs.’ Notice of Removal (ECF No. 1).       Walmart then answered the

complaint and discovery began. Defs.’ Ans. (ECF No. 11); Scheduling Order (ECF

No. 12).

      In October 2016, Walmart fired Murray, prompting him to file an amended

complaint the following month that incorporated allegations related to his

termination. Report of Hearing and Order (ECF No. 33); First Am. Compl. (ECF

No. 36).     As discovery continued, Murray’s lawyers terminated their

representation in May 2017, citing “professional considerations” under Maine

Rule of Professional Conduct 1.16. Pl.’s Counsels’ Mot. for Leave to Withdraw

(ECF No. 71). Murray missed a court-ordered deadline for retaining new counsel,

but he requested an extension and explained that because of his medical

conditions, “there was no way that [he] could represent [him]self Pro Se.” Pl.’s
                                                                               2
Mot. to Extend Time (ECF No. 74). He successfully retained a new lawyer in

early July 2017. Notice of Appearance on Behalf of Murray (ECF No. 79).

      Murray’s new lawyer obtained multiple deadline extensions, one of them

because the parties were engaged in settlement negotiations that they

anticipated completing within 30 days. Joint Mot. to Stay Proceedings (ECF No.

87). A month and a half later, Murray’s lawyer reported that the parties had

been unable to reach a settlement. On November 29, 2017, he requested to

withdraw his representation because of “[a]n irretrievable breakdown in the

attorney-client relationship.” Mot. to Withdraw (ECF No. 91); Order re: Status

Conference (ECF No. 92).    A Magistrate Judge gave Murray 30 days to find

successor counsel or choose to proceed pro se. Order Granting Mot. to Withdraw

(ECF No. 93). But Murray requested additional time, explaining that he was

having difficulty retaining new counsel and attaching letters from his doctors in

support of his claim that his medical conditions precluded him from representing

himself. Pl.’s Mot. to Extend All Deadlines (ECF No. 94). On February 7, 2018,

the Magistrate Judge—noting that the case by then was in its third year,

following “numerous extensions,” and it was “thus unsurprising that he has had

difficulty retaining new counsel”—granted Murray a further extension, allowing

him a total of 90 days to find a new lawyer after his prior counsel’s withdrawal.

Order Granting in Part & Denying in Part Mot. to Amend (ECF No. 100). As it

turned out, Murray did not secure new counsel.

      Next, proceeding pro se, Murray requested a settlement conference. Letter

Requesting Settlement Conf. (ECF No. 101). The parties met with a Magistrate

Judge for two days, followed by two additional meetings by phone and one more
                                                                                3
in person. See Minute Entries re: Confs. (ECF Nos. 106, 107, 109, 112 & 117).

They were unable to reach a settlement. At a conference in July 2018, a different

Magistrate Judge denied Murray’s request for additional time to secure a lawyer,

and he set remaining pretrial deadlines. Order re: Non-Final Pretrial Conf. (ECF

No. 123).

      With the failure of the settlement conferences, the parties resumed

discovery and motion practice. Denying an additional request from Murray for

another stay while he continued to look for counsel, a Magistrate Judge noted

that, as of August 24, 2018, “the parties jointly or separately requested and were

granted 22 extensions. Six of those extensions stemmed from Murray’s search

for successor counsel. . . . This court has made every reasonable attempt to

accommodate Murray’s efforts to find first one successor counsel and then

another.” Mem. Dec. & Order on Mots. at 2, 5 (ECF No. 129). I denied Murray’s

objection to the Magistrate Judge’s order, explaining that the Court had already

been “very accommodating in allowing numerous extensions of deadlines” and

that Murray had failed to give any indication that his condition was “likely to

improve in the foreseeable future” or that he had “a plan for engaging counsel

following his lack of success so far.” Order Denying Obj. to Mem. Dec. & Order

at 2 (ECF No. 155).

      Murray filed a second amended complaint on September 26, 2018, adding

factual allegations and state law claims for unpaid salary, paid time off, and

executive compensation benefits. See Second Am. Compl. (ECF No. 159). On

the same day, he moved to file a third amended complaint. Mot. to Amend Am.

Compl. (ECF No. 160). The Magistrate Judge denied that motion, concluding
                                                                                 4
that Murray did not demonstrate good cause for his substantial delay in seeking

to amend his complaint further and, to the extent he did have good cause, the

claim he proposed was futile. Mem. Dec. & Order on Mot. to Amend (ECF No.

181).

        Walmart filed its motion for summary judgment and supporting statement

of material facts on April 29, 2019. Redacted Mot. for Summ. J. (ECF No. 196);

Redacted Stmt. of Facts (ECF No. 197). Murray requested additional time for

filing his response to the summary judgment motion, which the Magistrate Judge

granted. Pl.’s Mot. to Extend Time (ECF No. 202); Order Granting Mot. to Extend

Time (ECF No. 207). A day later, Murray filed a motion to stay all deadlines and,

three weeks after that, submitted another motion for an extension. Mot. to Stay

(ECF No. 211); Mot. to Extend Time (ECF No. 215).         The Magistrate Judge

ultimately granted Murray a further extension on July 12, 2019. Order Granting

Mot. to Extend Time (ECF No. 222). But the day before, Murray filed a motion

for partial summary judgment on Walmart’s affirmative defense of failure to

mitigate damages. Mot. for Partial Summ. J. & associated filings (ECF Nos. 224-

27). Then, on the same day that the Magistrate Judge granted his motion for an

extension, Murray filed a partial response to Walmart’s statement of facts along

with a statement of additional facts. Response to Stmt. of Facts with Stmt. of

Add’l Facts (ECF No. 228).      Murray’s response addressed Walmart’s facts

numbered 1 through 173 but did not address facts 174 through 274. See id.

Since he submitted his filings the day before and the same day as the Magistrate

Judge granted his request for more time, the Magistrate Judge gave Murray the

option of withdrawing those filings and submitting his responses by the newly
                                                                                5
extended deadline or foregoing the extended deadline and standing by his

existing responses. Order re: Resp. to Mot. for Summ. J. (ECF No. 231). Murray

chose to stick with what he had already filed. Pl.’s Status Report at 4-5 (ECF

No. 232).

       The parties proceeded to submit replies and responses to the cross

motions for summary judgment and accompanying statements of facts, although

Murray has never filed a brief in opposition to Walmart’s motion for summary

judgment (despite submitting a partial response to Walmart’s Statement of

Material Facts) or a response to Walmart’s facts numbered 174 through 274.

See Defs.’ Reply in Support of Mot. for Summ. J. (ECF No. 233); Defs.’ Reply to

Stmt. of Add’l Facts (ECF No. 234); Defs.’ Opp. to Mot. for Partial Summ. J. &

accompanying exhibits (ECF Nos. 235 & 236); Pl.’s Reply in Support of Mot. for

Partial Summ. J. (ECF No. 239); Pl.’s Response to Defs.’ Stmt. of Facts &

accompanying exhibits (ECF Nos. 240 & 241). The cross-motions for summary

judgment are now fully briefed and ready for decision.2




2 It is apparent from Murray’s many filings that he believes that his lawyers and this Court have

treated him unfairly. As I have written previously, Murray’s complaints about his lawyers are
not part of this lawsuit and not Walmart’s responsibility. Order on Pl.’s Mot. for Continuance &
Stay at 2-3 (ECF No. 174). Whether or not Murray has any legitimate complaints against his
previous lawyers, those complaints cannot affect the decision in his case against Walmart. I
regret that Murray believes that this Court has given him insufficient time as a pro se litigant
afflicted with medical issues. But the record I have recited shows that the Court has granted
Murray many accommodations, and Murray and his doctors are unable to predict when Murray
may achieve a recovery that will enable him to handle his lawsuit better. Ultimately, the Court
must treat all parties fairly; defendants are entitled to timely justice, just as plaintiffs are. I
cannot justify further indefinite delays. Indeed, the Civil Justice Reform Act of 1990 requires
public reporting of the “names of cases that have not been terminated within three years of filing.”
28 U.S.C. § 476(a)(3), a sign of Congress’s view of delay.
                                                                                                  6
                               UNDISPUTED FACTS

      Here is a broad outline of the facts in this case. I provide further details

in the appropriate sections of the legal analysis. When the facts are properly

disputed, I take Murray’s version since he is the nonmoving party. See Santiago-

Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 50 (1st Cir. 2000).

      Murray began working for Walmart in October 1993.           Defs.’ Stmt. of

Material Facts (SMF) ¶ 1 (ECF No. 198-2); Pl.’s Resp. to SMF (Resp.) ¶ 1 (ECF

No. 228). From February 2006 until he began a leave of absence in January

2015, Murray was a market manager, charged with overseeing eight to ten stores

(the exact number changed as Walmart conducted internal realignments on

occasion) in Central Maine and New Hampshire. Pl.’s Stmt. of Add’l Material

Facts (SAMF) ¶ 276 (ECF No. 228). Murray was responsible for as many as 3,300

Walmart employees and more than $500 million in annual sales. Pl.’s Ans. to

Interrogs. at 18 (ECF No. 198-3); Defs.’ SMF ¶¶ 5-6; Pl.’s Resp. ¶¶ 5-6. As a

market manager, Murray had to be on the road almost every day to travel from

store to store, checking on the stores’ performance and meeting with Walmart

personnel. He worked seventy to eighty hours each week. Pl.’s Ans. to Interrogs.

at 7. In a typical month, he spent only a couple of days in his own office. Murray

Dep. at 177:7-18 (ECF No. 198-5).

      Murray’s neighboring market managers play important roles in his claims

against the company. In the territory to the north of Murray’s market, Alan

Heinbaugh was the market manager. Defs.’ SMF ¶¶ 25-27; Pl.’s Resp. ¶¶ 25-27.

Kevin Robinson oversaw the market to the south. Defs.’ SMF ¶¶ 28-30; Pl.’s

Resp. ¶¶ 28-30. Each of the three markets had its own set of stores, which the
                                                                                 7
market managers ran without help from their neighboring managers. Murray

Dep. at 181:13-16. The three men did not supervise one another or influence

each other’s salaries or annual reviews. Id. at 181:5-12. Instead, they reported

to a regional manager, Paul Busby, who oversaw several markets in the region.

Defs.’ SMF ¶¶ 31-32; Pl.’s Resp. ¶¶ 31-32.

      Murray made his first formal claim of wrongdoing in September 2013 when

he submitted a complaint to Walmart’s internal ethics team. See Sept. 29, 2013,

email from Murray (ECF 198-10). As detailed further below, Murray claimed that

he felt harassed and undermined by Heinbaugh and that Busby had failed to act

when alerted to Murray’s complaints. Id. at 2. Murray made largely the same

claims in an eleven-page document he submitted to Walmart leadership in

October 2013. Oct. 11, 2013, email from Murray (ECF 198-11).

      In January 2014, Murray sent a note to a Walmart investigator alleging

that Heinbaugh and Robinson created a hostile work environment through

repeated offensive sexual and racial comments about others in the workplace.

Message addressed to “Brandie” at 1-2 (ECF No. 198-12); see Murray Dep. at

118:12-17 (ECF No. 198-5) (explaining Brandie Patton was “a Wal-Mart global

investigator”). In June 2014, Murray filed a Charge of Discrimination with the

Maine Human Rights Commission and the federal Equal Employment

Opportunity Commission that made the same claims. Charge of Discrimination

at 3-4 (ECF 198-8).   He claimed that Walmart inadequately investigated his

allegations and that his supervisors and coworkers were retaliating against him

by, among other things, responding more slowly to his messages and requests.

Id. at 5-13.
                                                                               8
       Murray took a leave of absence for medical reasons beginning on

January 20, 2015, citing several physical and mental health conditions. Request

for Leave of Absence, Edwards Dep. Ex. 3 (ECF No. 198-22). Murray stated that

he would return to work April 7, 2015, unless circumstances changed.                      Id.

Unfortunately, his health apparently worsened; Murray filed requests to extend

his leave of absence to May 26, 2015, then to April 5, 2016, then to October 5,

2016, then to March 22, 2017, each time including statements from his doctor

attesting to his increasingly long list of conditions.             Requests for Leave of

Absence, Edwards Dep. Exs. 4-7 (ECF Nos. 198-23, 24, 25, 26). On April 16,

2015, Walmart told Murray that his protected medical leave had expired (he had

previously used some of his protected Family and Medical Leave Act time in 2013

and 2014, Murray Dep. at 242:9-18 (ECF No. 198-5)), and that it would begin

looking for a replacement to fill Murray’s position. Email from David Minsky,

Busby Decl. Ex. J at 3-4 (ECF No. 199-17). Murray asked to be permitted to

continue as market manager, perhaps by working part-time or remotely, but

Walmart said that his job was “business critical” and it needed someone working

full-time who could travel to the various stores in person. Id. at 2-3; Tr. of call

1660, Albert Decl. Ex. N at 3-4 (ECF No. 200-24).3

       In August 2015, Murray filed this lawsuit.              Walmart fired Murray in

October 2016. It gave two reasons: Murray’s requests for ongoing leave with no

reasonably anticipated return date, and Walmart’s learning that Murray had



3 At his deposition in June 2016, Murray stated that his health conditions still prevented him
from returning to work as a market manager, and he did not know when he would be able to do
so. Murray Dep. at 33:1-9 (ECF No. 198-5).
                                                                                            9
recorded more than 100 phone calls with Walmart employees related to Walmart

business, without the other call participants’ consent. Morris Termination Letter

(ECF No. 228-4); see Murray Dep. at 138:6-25, 169:19-170:23.           A Walmart

official notified Murray on October 4, 2016, that he was fired, but his termination

was not entered into Walmart’s payroll system until January 23, 2017.

McChristian Decl. ¶¶ 2-3 (ECF No. 200-7); see also Murray Dep. (second) at 6:20-

22 (ECF No. 198-15).

                                     ANALYSIS

      Murray brings retaliation, discrimination, and wage claims. He says that

Walmart retaliated against him for reporting what he believed was discrimination

and a hostile work environment in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq.; the Americans With Disabilities Act (ADA), 42

U.S.C. § 12101 et seq.; Section 1981, 42 U.S.C. § 1981; the Maine Human Rights

Act (MHRA), 5 M.R.S.A. § 4551 et seq.; and the Maine Whistleblowers’ Protection

Act (MWPA), 26 M.R.S.A. § 831 et seq. He claims that Walmart discriminated

against him on the basis of his age and disability, violating the ADA, the MHRA,

and Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794. He also says

that Walmart failed to pay him what he was owed within two weeks of his request

that it do so, in violation of 26 M.R.S.A. § 626.

      Walmart seeks summary judgment on all of Murray’s claims.

1. Legal Standard

      On Walmart’s motion for summary judgment, I consider the undisputed

facts. Where facts are disputed, I take the version most favorable to Murray as


                                                                                 10
the non-moving party. See Santiago-Ramos v. Centennial P.R. Wireless Corp.,

217 F.3d 46, 50 (1st Cir. 2000).

      Under this District’s local rules, if a party does not file a written objection

to his opponent’s motion, he is “deemed to have waived objection.” Local Rule

7(b). In the context of summary judgment, that means that if the moving party’s

statement of fact is supported by record citations and not properly controverted,

I take the statement as undisputed. Local Rule 56(f). Murray did not file a

memorandum opposing Walmart’s motion for summary judgment, and he did

not respond to more than a third of Walmart’s statements of fact. See Pl.’s Resp.

¶¶ 174-274 (blank responses). “Pro se litigants are not excused from complying

with the Federal Rules of Civil Procedure or the Local Rules of this district,”

Philbrick v. Maine Dept. of Health and Human Servs., 616 F. Supp. 2d 123, 126

n.3 (D. Me. 2009), and Murray has demonstrated that he is aware of these rules

by, among other things, responding to Walmart’s first 173 statements of fact.

Judges reviewing summary judgment motions “must be able to rely on

procedural rules so as to avoid becoming the lawyer for the unrepresented

plaintiff or devoting an excessive portion of their time to such cases.” Clarke v.

Blais, 473 F. Supp. 2d 124, 129 (D. Me. 2007).

      Even so, “in certain cases, the Court has approached summary judgment

disputes involving a pro se party with some leniency.” Tinkham v. Perry, 2015

WL 2092513, at *2 (D. Me. May 5, 2015). In this case, Murray has asserted that

he was unable to comply with the rules because of his physical and mental

health limitations. Murray Aff. ¶ 4 (ECF No. 224-1). Therefore, despite Murray’s

noncompliance with the summary judgment rules, I have not automatically
                                                                                  11
accepted Walmart’s arguments and properly supported statements of fact, but

rather have reviewed the broader record to satisfy myself that it supports what

Walmart asserts. See Szillery v. Career Sys. Dev. Corp., 2008 WL 2789492, at *2

(D. Me. Jul. 17, 2008) (“[E]ven if the pro se plaintiff fails to respond to the

statements of material fact, the court is still required to inquire whether the

moving party has met its burden to demonstrate undisputed facts entitling it to

summary judgment as a matter of law.”); Fed. R. Civ. P. 56(e)(4) advisory

committee’s note to 2010 amendment (“[T]he court may seek to reassure itself

by some examination of the record before granting summary judgment against a

pro se litigant.”).

       I review Murray’s contentions claim by claim, beginning with his

retaliation allegations, followed by his disability discrimination claim, age

discrimination claim, and finally his claim for unpaid wages.

2. Retaliation

       Murray alleges illegal retaliation under both federal and state law, claiming

that Walmart retaliated against him for reporting what he believed to be unlawful

discrimination. The federal and state statutes require different analyses, and I

discuss them separately.

       A. Title VII

       Title VII of the Civil Rights Act of 1964 makes it “unlawful for employers to

retaliate against persons who complain about unlawfully discriminatory

employment practices.” Noviello v. City of Boston, 398 F.3d 76, 88 (1st Cir.

2005); see 42 U.S.C. § 2000e–3(a). At the summary judgment stage, claims of

retaliation under Title VII are evaluated using the McDonnell Douglas burden-
                                                                                 12
shifting framework. Theriault v. Genesis HealthCare LLC, 890 F.3d 342, 350

(1st Cir. 2018); see McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-804

(1973). The framework has three steps. First, the plaintiff must “make out a

‘prima facie case’ which requires only ‘the production of admissible evidence,

which, if uncontradicted, would justify a legal conclusion of [retaliation].’”

Theriault, 890 F.3d at 350 (quoting Sanchez v. P.R. Oil Co., 37 F.3d 712, 719

(1st Cir. 1994)). If the plaintiff successfully demonstrates this prima facie case,

the burden shifts to the defendant, who “must articulate a legitimate, non-

retaliatory reason for its employment decision.” Valentin-Almeyda v. Mun. of

Aguadilla, 447 F.3d 85, 95 (1st Cir. 2006) (quoting Calero–Cerezo v. U.S. Dep’t

of Justice, 355 F.3d 6, 26 (1st Cir. 2004)). Finally, if the defendant meets its

burden, “the plaintiff must now show that the proffered legitimate reason is in

fact a pretext and that the job action was the result of the defendant's retaliatory

animus.” Id.4




4 Walmart argues that some of Murray’s allegations are time-barred under both Title VII and the

Maine Human Rights Act, Mot. for Summ. J. at 35-37 (ECF No. 198-1), because they occurred
outside the 300-day period leading up to Murray’s charge of discrimination with the Maine
Human Rights Commission and the Equal Employment Opportunity Commission. See 42 U.S.C.
§ 2000e-5(e)(1) (requiring charge under Title VII be filed “within three hundred days after the
alleged unlawful employment practice occurred”); 5 M.R.S.A. § 4611 (“[A] complaint must be filed
with the commission not more than 300 days after the alleged act of unlawful discrimination.”);
Ayala v. Shinseki, 780 F.3d 52, 56 (1st Cir. 2015) (“If a claimant fails to [file an administrative
complaint within the 300-day period], discrete discriminatory acts will be time-barred, and thus
not actionable, even if they are related to acts alleged in timely filed charges.”). Thus, Walmart
contends that any acts that took place before August 6, 2013—300 days before Murray filed his
administrative complaint on June 2, 2014, see Charge of Discrimination (ECF No. 198-8)—
cannot support Murray’s claims. I conclude that Murray’s retaliation claim is not time-barred.
As discussed in text, the adverse employment actions arguably supporting his claim are his 2014
performance review, which occurred during the 300-day period, and his termination, which
occurred after he filed the administrative complaint.
                                                                                                13
           i.      Step One: Prima Facie Case

      At step one, then, the question is whether Murray can point to sufficient

evidence to make out a claim for retaliation. “A retaliation claim requires a

showing that (1) the plaintiff engaged in protected conduct; (2) [he] was subjected

to an adverse employment action; and (3) there was a causal connection between

the first and second elements.” Id. at 94. In his prima facie case, Murray can

successfully show that he engaged in protected conduct and was subjected to an

adverse employment action. However, he has not produced evidence showing a

causal connection between the two. Without that causal connection, Murray’s

Title VII claim fails at the prima facie stage.

             (a) Protected Conduct

      Walmart does not seem to dispute that Murray engaged in protected

conduct. Complaining to supervisors about perceived discrimination counts as

protected conduct, Benoit v. Tech. Mfg. Corp., 331 F.3d 166, 175 (1st Cir. 2003),

and so does filing a formal complaint, Noviello v. City of Boston, 398 F.3d 76, 88

(1st Cir. 2005).

      The record demonstrates that Murray engaged in protected conduct on at

least three occasions.

      In a January 2014 message addressed to a Walmart internal investigator,

Murray alleged that Heinbaugh, Robinson, and Busby were engaged in

“unlawfully discriminatory actions.”      Message Addressed to “Brandie” at 1-2

(ECF No. 198-12); see Murray Dep. at 118:12-17 (ECF No. 198-5) (explaining

Brandie Patton was “a Wal-Mart global investigator”). He alleged that Heinbaugh

and Robinson created a hostile work environment by repeatedly making offensive
                                                                                 14
sexual comments about women in the workplace and, in Robinson’s case, also

making racially offensive comments about President Obama and other African

Americans.5 Murray also claimed that Busby said Murray was “too old to be

shoveling snow,” called Murray “Bill Clinton and Slick Willie,”6 and discussed, in

front of other people, what Murray described as an “ADA accommodation for

severe Sleep Apnea”—a private hotel room the company provided him during a

business trip so that he would not have to share a room with another employee.

Message Addressed to “Brandie” at 3 (ECF No. 198-12). For a complaint to

constitute protected activity, any event it described “need not be a Title VII

violation so long as [the complainant] had a reasonable belief that it was.”

Benoit, 331 F.3d at 175. Murray made clear in the message that he believed the

behavior he described constituted unlawful discrimination based on race, sex,

age, and disability. Message Addressed to “Brandie” at 1, 3 (ECF No. 198-12).

For purposes of this summary judgment decision, I will assume that his belief

was reasonable and this message was therefore a protected activity. Santiago-

Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 50 (1st Cir. 2000) (I view

the record in the light most favorable to the nonmovant at the summary

judgment stage).




5 Heinbaugh and Robinson, who are not parties to this lawsuit, denied in their depositions that
they made such comments.
6 It is not clear whether Murray sees this name calling as discriminatory in some way or as

retaliatory. It does not appear to be discriminatory against Murray. And it does not constitute
the kind of adverse employment action required to support a retaliation claim—the standards
for which are set out below—because it is not so severe that it “might have dissuaded a
reasonable worker from making or supporting a charge of discrimination.” Burlington N. and
Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006).
                                                                                            15
        In June 2014, Murray filed a Charge of Discrimination with the Maine

Human       Rights    Commission        and     the    Equal     Employment        Opportunity

Commission in which he made the same allegations regarding Heinbaugh,

Robinson and Busby. Charge of Discrimination (ECF No. 198-8).

        Then in August 2015, Murray filed this lawsuit. See Lewis v. Am. Sugar

Refining, Inc., 325 F. Supp. 3d 321, 357 (S.D.N.Y. 2018) (“Plaintiff participated

in a protected activity by . . . filing the present lawsuit.”).

        The message to the Walmart investigator, the formal Charge of

Discrimination, and the filing of this lawsuit all constitute protected conduct,

since    Murray      was   reporting     activities    that    he   believed    violated     anti-

discrimination and retaliation laws.7 See Benoit, 331 F.3d at 175.


7 Murray made other complaints claiming that he felt harassed, bullied, and threatened by his
colleagues, but these do not constitute protected conduct under Title VII because he did not
indicate that he believed any of those behaviors were discriminatory against a protected class;
in other words, there is no evidence from the complaints that he believed any of the acts he
described violated Title VII. Benoit v. Tech. Mfg. Corp., 331 F.3d 166, 175 (1st Cir. 2003) (for an
employee’s complaint to constitute protected conduct, he must have at least “a reasonable belief”
that the activity he opposes violated Title VII).
        In one of these complaints, submitted to the Walmart Ethics Team in September 2013,
Murray stated he felt threatened by Busby because, among other things, Busby had not followed
up on Murray’s concerns about harassment he felt from Heinbaugh, who made unannounced
visits to Murray’s stores, took pictures inside, and told employees that the stores would be
assigned to Heinbaugh in Walmart’s next realignment. Murray Compl. to Ethics Team at 2-3
(ECF No. 198-10). Murray also complained that Julie Murphy, a Walmart executive who
supervised Busby, visited two of Murray’s stores unannounced while he was on vacation,
identified many problems and blamed them on Murray’s leadership, and then did not offer
Murray an opportunity to explain the reasons for some of those problems. Id. at 2.
        In October 2013, Murray sent Walmart leadership an eleven-page description of the
harassment he believed he was experiencing. Oct. 11, 2013, email from Murray (ECF 198-11).
It described the same events that were in his Ethics Team complaint, plus others, but again did
not allege that any of the behavior discriminated against any protected class. Instead, the events
Murray described amounted to the kind of “petty slights or minor annoyances that often take
place at work” and that are nonactionable. Burlington N. and Santa Fe Ry. Co. v. White, 548
U.S. 53, 68 (2006).
        As discussed in text, Murray filed a Charge of Discrimination with the Maine Human
Rights Commission in June 2014 in which he said that Heinbaugh and Robinson created a
hostile work environment with a series of racist and sexist comments. The Charge claimed that
Murray reported those concerns to Walmart in his September and October 2013 complaints.
Charge of Discrimination ¶ 8 (ECF No. 198-8). In fact, those 2013 complaints made no mention

                                                                                                16
             (b) Adverse Employment Action

      There is no dispute that Murray received at least one adverse employment

action: his termination on October 4, 2016.          To be an adverse employment

action, the event must have been significant enough that it “might have

dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. and Santa Fe Ry. Co. v. White, 548 U.S. 53, 68

(2006). “This is an objective test and should be judged from the perspective of a

reasonable person in the plaintiff’s position, considering all the circumstances.

Examples of adverse employment actions in the retaliation context include

termination of employment, a demotion evidenced by a decrease in wage or

salary, a less distinguished title, a material loss of benefits, significantly

diminished material responsibilities, or other indices that might be unique to a

particular situation.” Morales-Vallellanes v. Potter, 605 F.3d 27, 36 (1st Cir.

2010) (internal quotation marks and citations omitted). Murray’s termination

qualifies as an adverse employment action.

      Murray claims that his 2014 performance evaluation was also an adverse

action. See Second Am. Compl. ¶ 38 (ECF No. 159). That evaluation gave him

the same overall rating as he received the previous year. Performance Eval.

Compendium at 20 (summary of 2014 evaluation), 26-27 (summary of 2013

evaluation) (ECF No. 198-14). Murray’s salary, benefits, and responsibilities

were not affected, and he was not disciplined. Busby Decl. ¶¶ 5, 16 (ECF No.

199-7); see Defs.’ SMF ¶ 110; Pl.’s Resp. ¶ 110. The evaluation did not constitute


of racist or sexist comments. See Murray Compl. to Ethics Team (ECF No. 198-10); Oct. 11,
2013, email from Murray (ECF 198-11).
                                                                                      17
the kind of adverse action that “might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.” Burlington Northern, 548

U.S. at 68; see also Morales-Vallellanes, 605 F.3d at 36.

       Murray attempts to overcome this assessment with an argument that his

2014 evaluation should have been higher than 2013’s and, if it had been, his

salary would have increased.8          See Pl.’s Resp. ¶ 110.        This argument is not

supported by the record. The overall evaluation was made up of many individual

“competency areas,” each of which was scored on a five-level scale.                        See

Performance Eval. Compendium at 1, 20 (ECF No. 198-14).                              Murray’s

“competency area” ratings were all the same in 2014 as in 2013 except for the

“results leadership: execution and results” category, in which Murray was

downgraded two levels. Defs.’ SMF ¶¶ 105-06; Pl.’s Resp. ¶¶ 105-06. In a self-

evaluation, Murray had downgraded himself in the same category, although only

by one level. Defs.’ SMF ¶ 107; Pl.’s Resp. ¶ 107. In another category, “diversity

and inclusion,” Murray claims that he should have received a higher rating in

2014 because he followed all the instructions he had received the year before

regarding how to boost his performance in that area. Pl.’s Resp. ¶ 114. He

contends that the higher “diversity and inclusion” rating, combined with a

smaller downgrade in the “results leadership” category, would have increased

his overall rating and thus increased his pay. Pl.’s Resp. ¶¶ 104, 110, 114. But



8Murray also claims that Busby retaliated against him by writing in the 2014 performance
evaluation that Murray was in the 0.00 percentile for market managers. Second Am. Compl.
¶ 38 (ECF No. 159). Busby testified at deposition that this was a typo that occurred on multiple
employees’ evaluations. Busby Dep. at 267:25-268:14 (ECF No. 198-20). Murray cites no
evidence to the contrary. And there is no evidence that this erroneous percentile disadvantaged
Murray in any way.
                                                                                             18
Murray does not cite evidence showing that he did all that was required for a

higher “diversity and inclusion” rating, or that those two changes would have

resulted in a higher salary.

      Murray additionally claims that Walmart “constructively discharged” him

in April 2015. Second Am. Compl. ¶ 52 (ECF No. 159). This allegation appears

to refer to Walmart’s decision to fill Murray’s market manager position with

someone else after he had exhausted his protected medical leave time and

remained on unpaid leave. See Email from David Minsky, Busby Decl. Ex. J at

3-4 (ECF No. 199-17); Tr. of call 1660, Albert Decl. Ex. N at 3-4 (ECF No. 200-

24). Under Supreme Court caselaw, however, Murray was not constructively

discharged because he did not resign from Walmart but remained an employee.

Green v. Brennan, 136 S. Ct. 1769, 1777 (2016) (in a claim for constructive

discharge, “[a] plaintiff must . . . show that he actually resigned”).

      A number of other events that Murray cites similarly do not rise to the level

of adverse employment action.9 The Supreme Court has made clear that adverse

action requires “material adversity,” and it distinguishes “significant from trivial

harms.” Burlington Northern, 548 U.S. at 68 (emphasis in original). “Minor

disruptions in the workplace, including petty slights, minor annoyances, and

simple lack of good manners, fail to qualify” as adverse employment actions.

Morales-Vallellanes, 605 F.3d at 36. I detail these other events here.

      Market Realignment. Murray claims that a “market realignment” in early

2014 was retaliation against him. Second Am. Compl. ¶¶ 36-37 (ECF No. 159).


9Some of these events are outside the 300-day period permitted by Title VII and the Maine
Human Rights Act and are therefore time-barred. See note 4, supra.
                                                                                      19
Walmart occasionally realigned the boundaries of its internal markets, changing

which stores were supervised by which market manager. In 2014, it eliminated

a market that included stores in New Hampshire and Vermont, distributed those

stores into other markets, and made various other changes. Busby Decl. ¶¶ 18-

19 (ECF No. 199-7). Murray’s market gained two stores in New Hampshire and

lost two in Maine. Id. ¶ 18. He claims this realignment adversely affected his

market and benefited his neighboring market managers, Heinbaugh and

Robinson, but he neither explains nor cites any evidence showing why or how

this alignment adversely affected him. See Pl.’s Resp. ¶ 43. For all the record

shows, the addition of these two stores might have been a positive for Murray,

offering him opportunities he did not have before; there is simply no evidence

either way. The record does not show that this was an adverse action.

      Unannounced Visit. In another act of alleged retaliation, Murray said that

Julie Murphy, a Walmart executive who supervised Busby, visited at least one of

Murray’s stores unannounced on September 22, 2013, while he was on vacation.

Pl.’s SAMF ¶ 287. Murphy identified many problems with the store and appeared

to blame them on Murray’s leadership. See Email from Murphy, Busby Decl. Ex.

B (ECF No. 199-9). Murray claims Murphy did not offer him an opportunity to

explain, or attempt to understand the reasons for, some of those problems. Pl.’s

SAMF ¶ 287. But while Murray may have been unhappy with the visit, the

evidence does not show that the visit led to any ill effects in the long run. On

the same day as Murphy’s visit, Murray submitted a plan to address the

problems she identified and “assur[ed]” her that he would “keep the focus” on

the problems. Busby Decl. Ex. E (ECF No. 199-12). Murphy thanked him for
                                                                              20
following up. Id. Murray was not disciplined, and his overall rating in his next

evaluation (the 2014 evaluation discussed above) did not change. Murray does

not point to any evidence of negative effects resulting from Murphy’s visit. See

Paquin v. MBNA Mktg. Sys., Inc., 233 F. Supp. 2d 58, 67 (D. Me. 2002) (“[N]ot

everything that makes an employee unhappy constitutes an actionable adverse

action.”).

      Vendor Payment. Murray also cites an instance when Walmart delayed

paying a vendor.    In the spring of 2014, one of Murray’s stores was being

remodeled, and Murray needed to hire temporary staff to help. The staffing

agency he used had not been pre-approved by Walmart—a requirement before

Walmart would pay the vendor. Busby Decl. ¶¶ 39-40 (ECF No. 199-7). Murray

contends that Busby had authority to approve the vendor quickly but Walmart

instead sent the request through a slower corporate channel in retaliation for

Murray’s complaints.    Pl.’s SAMF ¶ 296.     Murray says the delayed vendor

payment hurt his professional reputation and caused him a stress reaction. Pl.’s

Resp. ¶ 166. The vendor was eventually approved and paid, but several weeks

later than it might have been had the process moved faster. Defs.’ SMF ¶ 164;

Pl.’s Resp. ¶ 164. This delay did not affect Murray’s performance evaluations or

his market’s financial metrics. Busby Decl. ¶ 42; see also Defs.’ SMF ¶ 166; Pl.’s

Resp. ¶ 166. And Murray does not support his claim about his reputational

damage and stress with any evidence. See Pl.’s Resp. ¶ 166. Even if they were

supported by evidence, those effects are closer to “petty slights or minor

annoyances” than the kind of “material adversity” that constitutes an adverse

employment action. Burlington Northern, 548 U.S. at 68.
                                                                                21
       Discrimination Investigation.         Murray says that Walmart retaliated by

dragging its feet in investigating his discrimination complaint, noting that he

filed his initial internal complaint in September 2013 but the investigation did

not begin until December 2013 or January 2014. See Pl.’s Ans. to Interrogs. at

18 (ECF No. 198-3). He cites no evidence to show that the delay caused him any

actual harm.10

       Markdown Investigation. Murray claims that he faced retaliation in the

form of an internal investigation into the markdown practices of the store in

Waterville, Maine. Murray Dep. at 200:25-201:8 (ECF No. 198-5). This store

had been in Murray’s market until it was moved to Heinbaugh’s in the 2014

realignment.     Upon taking over management of the store, Heinbaugh raised

concerns that inventory that should have been marked down (because it was

unsellable for various reasons) had not been. Heinbaugh Dep. at 90:18-91:11

(ECF No. 199-4). Walmart initiated an investigation of the store’s markdown

practices, and Murray was interviewed as part of the inquiry. Murray claims

that Walmart knew at the time of this interview that Murray was represented by

counsel but did not inform him his attorney could be present. Pl.’s Resp. ¶ 138.

He does not cite record evidence for this statement. Regardless, Murray admitted

at his deposition that he was never disciplined in connection with the markdown

investigation and no one told him he did anything wrong. Murray Dep. at 201:9-



10Walmart claims that its Global Investigation office did not begin an inquiry sooner because
Murray’s initial complaints did not make clear he was raising concerns about harassment and
discrimination. Defs.’ SMF ¶ 237. This explanation accords with the record, which demonstrates
that Murray’s September and October 2013 complaints said nothing about discrimination on the
basis of any protected class; he did not allege race or sex discrimination until his January 2014
message. See note 7, supra.
                                                                                              22
14 (ECF No. 198-5). The record does not show that he suffered any negative

effects.

       Deposited Funds.   Murray claims he suffered continued retaliation in

January 2017 when Walmart deposited and then withdrew $3,776.09 from

Murray’s bank account. Pl. Aff. ¶ 5 (ECF No. 224-1). Walmart’s senior director

of payroll services stated that the company had paid Murray this amount as his

final paycheck (although it later determined he was not entitled to this money

because he had been on unpaid leave, as explained further in the section below

on Murray’s claim for unpaid wages). McChristian Decl. ¶¶ 7-8 (ECF No. 200-

7). The “amount was direct deposited automatically” into Murray’s account, just

as his wages had been before he began his leave. Id. ¶ 8. But then, while the

money was “in transit,” Walmart said it “reversed the direct deposit” and paid

the $3,776.09 to Murray by check instead. Id. ¶¶ 9, 14. Murray acknowledged

receiving the check. Pl.’s Resp. to Defs.’ Request for Admissions at 2 (ECF No.

226-5).    It is not clear how Murray believes he was disadvantaged by these

events, and the evidence does not show that Walmart deprived Murray of

anything of value.

       Parking Lot Death. Murray claims that Walmart retaliated against him “for

reporting violations of the law” after a woman was hit and killed by a truck in

the parking lot of one of Murray’s stores in 2014. Murray Aff. ¶ 7 (ECF No. 224-

1). Neither the woman nor the truck was associated with Walmart, and Murray

was not at the store when the woman was killed. Richard Decl. ¶¶ 11-12 (ECF




                                                                              23
No. 200). Murray does not explain how Walmart retaliated against him regarding

this incident, and there is no evidence in the record that it did.11

      While each of these allegations, assuming they are true, may “indicate that

the plaintiff's workplace was not an idyllic retreat,” Martin v. Inhabitants of City

of Biddeford, 261 F. Supp. 2d 34, 38 (D. Me. 2003), they are not so severe that

they “might have dissuaded a reasonable worker from making or supporting a

charge of discrimination,” Burlington Northern, 548 U.S. at 68. Individually or

collectively, they are not adverse employment actions that would support a claim

of retaliation.

      That leaves three instances of protected conduct—the internal report

Murray filed in January 2014, his formal Charge of Discrimination in June 2014,

and this lawsuit in August 2015—and one adverse employment action: Murray’s

termination in October 2016.

             (c) Causation

      To show causation in a Title VII retaliation case, a plaintiff-employee must

establish that his protected conduct was a “but-for” cause of the adverse

employment action. Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 362

(2013). In this case, that means Murray must point to evidence that he would

not have been fired but for his protected conduct.             Showing only that his

protected conduct was a “motivating” factor—possibly one of several factors—is

not enough. Id. at 360; see also Ponte v. Steelcase Inc., 741 F.3d 310, 321 (1st



11There is also no evidence that Murray reported anything illegal. His affidavit cites two
documents—a note to Busby and a transcript of a call between the two—that only show Murray
doubted statements from the police that the woman was not intoxicated. See Murray Aff. ¶ 7
(ECF No. 224-1); Note to Busby (ECF No. 226-3); Tr. of call 1665 (ECF No. 226-4).
                                                                                       24
Cir. 2014) (recognizing the Supreme Court “rejected the less stringent standard

that the plaintiff must show only that retaliation was a ‘motivating’ factor”).

      Sometimes “[v]ery close temporal proximity between protected activity and

an adverse employment action” can support causation. Sanchez-Rodriguez v.

AT&T Mobility Puerto Rico, Inc., 673 F.3d 1, 15 (1st Cir. 2012) (finding a three-

month gap between the plaintiff’s EEOC complaint and his adverse employment

action “close enough to suggest causation, especially given the inferences we

must draw in [the plaintiff’s] favor” at the summary judgment stage).         Here,

however, Murray was fired 33 months after he first reported his concerns about

discrimination and a hostile work environment, and more than a year after he

filed this lawsuit. That timing does not support causation based on temporal

proximity.

      Murray could also satisfy his causation burden by pointing to other kinds

of evidence, direct or circumstantial, that Walmart fired him because of his

protected activities. But the record provides no direct evidence—no emails, for

example, between Walmart executives saying they planned to get rid of Murray

because of his complaints.      There is also no circumstantial evidence—no

indications that Walmart officials were angered or irritated, for example, by

Murray’s reports. To the contrary, they appear to have taken the allegations

seriously, instituting an investigation into Murray’s claims that involved

interviewing witnesses and reviewing emails and text messages. Patton Dep. at

49:18-50:2 (ECF No. 199).




                                                                                  25
      I conclude that Murray has failed to make a prima facie case that his

protected conduct was a “but-for” cause of his termination. As a result, Murray

is unable to maintain his claim under Title VII.

            ii. Step Two: Legitimate Nondiscriminatory Reasons

      Even if Murray had made a prima facie case, Walmart has cited multiple

nondiscriminatory reasons for its termination of Murray.         Walmart’s stated

reasons for firing Murray were his surreptitious recordings of phone

conversations with colleagues and his requests for ongoing leave with no

reasonably anticipated return date. Termination Letter From Morris (ECF No.

228-4).   These are two legitimate, non-discriminatory reasons for Murray’s

termination. Walmart satisfies its burden at step two. See Valentin-Almeyda v.

Mun. of Aguadilla, 447 F.3d 85, 95 (1st Cir. 2006).

            iii. Step Three: Pretext

      If I reached this stage, Murray would have to “show that the proffered

legitimate reason is in fact a pretext and that the job action was the result of the

defendant's retaliatory animus.” Id. Murray’s filings do not expressly state a

pretext argument.    However, he is a pro se party, and while I must “avoid

becoming the lawyer for the unrepresented plaintiff,” Clarke v. Blais, 473

F. Supp. 2d 124, 129 (D. Me. 2007), I may still “seek to reassure [my]self by some

examination of the record before granting summary judgment against a pro se

litigant,” Fed. R. Civ. P. 56(e)(4) advisory committee’s note to 2010 amendment.

This flexibility coincides with my general obligation at step three of the

McDonnell Douglas framework to “look at the total package of proof offered by

the plaintiff,” Benoit v. Tech. Mfg. Corp., 331 F.3d 166, 174 (1st Cir. 2003),
                                                                                 26
“having in mind that courts should exercise particular caution before granting

summary judgment for employers on such issues as pretext,” Santiago-Ramos

v. Centennial P.R. Wireless Corp., 217 F.3d 46, 54 (1st Cir. 2000). After review,

I find that the evidence cannot support a conclusion that Walmart’s reasons are

pretextual.

      There are several ways to demonstrate pretext. “One method is to show

that discriminatory comments were made by the key decisionmaker or those in

a position to influence the decisionmaker.” Id. at 55. Phil Morris, the Walmart

human resources executive who signed the letter informing Murray that he was

fired, offered uncontradicted deposition testimony that he made the ultimate

termination decision. Morris Dep. at 6:25-7:1 (ECF No. 199-6). Murray offers

no evidence that Morris made any comments or took any actions indicating

discriminatory or retaliatory intentions. Murray also offers no evidence to show

that the Walmart employees he accuses of discrimination and retaliation

influenced Morris’s decision.

      “Another method of establishing pretext is to show that [the defendant’s]

nondiscriminatory    reasons    were   after-the-fact   justifications,   provided

subsequent to the beginning of legal action.” Santiago-Ramos, 217 F.3d at 56.

The two reasons Walmart now offers for firing Murray—his surreptitious

recordings and indefinite leave—are the same reasons Morris gave when he told

Murray he was fired.      Termination Letter From Morris (ECF No. 228-4).

Walmart’s story has stayed the same.

      Finally, Murray could “also establish pretext by showing weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the
                                                                                27
employer’s proffered legitimate reasons such that a factfinder could infer that

the employer did not act for the asserted non-discriminatory reasons.” Santiago-

Ramos, 217 F.3d at 56 (internal quotation marks omitted).          The summary

judgment record demonstrates no such problems with Walmart’s explanation.

      Murray admitted to recording phone calls with his colleagues, often during

internal business discussions, more than 100 times. Murray Dep. at 138:6-25

(ECF No. 198-5). Walmart claims those recordings violated its policies against

“record[ing] the company’s confidential or proprietary data” or recording phone

conversations with employees without their consent. Defs.’ SMF ¶¶ 242-45.

      Walmart also states that Murray’s multiple extensions of his leave of

absence amounted to a request for indefinite leave and were unreasonable. Mot.

for Summ. J. at 20 (ECF No. 198-1). After initially requesting a leave of absence

in January 2015, Murray extended the leave four times, without offering any

concrete reason to believe he would likely be able to return to work at a definite

time. In his deposition for this case, in June 2016, Murray testified that he did

not know when he would be capable of returning to work at Walmart and that,

at that time, he did not believe he was able to work in any occupation. Murray

Dep. at 33:1-9, 39:2-5 (ECF No. 198-5). His doctor testified that the date of

return listed in Murray’s leave request was not based on any “clear diagnosis”

and was instead rooted in “hope spring[ing] eternal.” Edwards Dep. at 113:15-

21 (ECF No. 198-21). Walmart thus points to his continuing absence as a second

reason for firing Murray.    Neither of Walmart’s two reasons appears to be

pretextual.


                                                                                28
      In conclusion, Murray has not satisfied his burden under the McDonnell

Douglas framework. At step one, he has not shown causation—the evidence

does not support a conclusion that his termination was caused by his protected

activities. But even if he could show causation, Walmart satisfies step two and

Murray fails at step three because he is unable to show that Walmart’s

explanations for firing him were merely pretextual.          Therefore, Walmart is

entitled to summary judgment on Murray’s federal (Title VII) retaliation claim.

      B. Maine Whistleblowers’ Protection Act

      Murray claims retaliation in violation of two state laws: the Whistleblowers’

Protection Act (MWPA) and the Maine Human Rights Act (MHRA). I analyze these

laws together, since “the MWPA itself provides no private right of action,” leaving

complainants to “file a civil action under the MHRA” instead. Tripp v. Cole, 425

F.3d 5, 9 n.4 (1st Cir. 2005); see also Osher v. Univ. of Maine Sys., 703

F. Supp. 2d 51, 64 n.13 (D. Me. 2010) (“Although the MWPA provides no private

right of action, plaintiffs may file a civil action under the MHRA.”); Sullivan v. St.

Joseph’s Rehab. and Residence, 143 A.3d 1283, 1285 n.2 (Me. 2016) (“The Maine

Human Rights Act prohibits discrimination in violation of the Whistleblowers'

Protection Act, and provides employees with an avenue through which to obtain

damages as a result of retaliation under the WPA.”).

      For an alleged whistleblower to prevail on a claim of retaliation, “the

plaintiff must demonstrate that ‘(1) [he] engaged in activity protected by the WPA;

(2) [he] experienced an adverse employment action; and (3) a causal connection

existed between the protected activity and the adverse employment action.’”

Theriault v. Genesis HealthCare LLC, 890 F.3d 342, 349 (1st Cir. 2018) (quoting
                                                                                   29
Walsh v. Town of Millinocket, 28 A.3d 610, 616 (Me. 2011)). Although the Law

Court has held that the McDonnell Douglas framework does not apply to

retaliation claims under the Maine Whistleblowers’ Protection Act, Brady v.

Cumberland Cnty., 126 A.3d 1145, 1158 (Me. 2015), the conclusions I reached

above apply equally to Murray’s state-law claims. Specifically, Murray engaged

in protected activity when he filed an internal report in January 2014, a Charge

of Discrimination in June 2014, and this lawsuit in August 2015, and his

termination was an adverse employment action. But the facts in the record do

not show that there was a causal connection between the activity and the adverse

action.

      “To demonstrate a causal link sufficient to defeat a summary judgment

motion” on a retaliation claim under the MWPA, Murray must make a sufficient

evidentiary showing that his protected activity “was a substantial, even though

perhaps not the only, factor motivating [his] dismissal.” Theriault, 890 F.3d at

349; see also Brady, 126 A.3d at 1154 (requiring the plaintiff to show “the

adverse employment action was motivated at least in part by retaliatory intent”).

Although this is a more permissive standard than the “but-for” causation

required under Title VII, the result is the same. Murray was fired more than a

year after his last protected activity. He has provided no direct or circumstantial

evidence of retaliatory intent.   Murray has failed to show that his protected

activity “was a substantial . . . factor motivating [his] dismissal.” Theriault, 890

F.3d at 349. Walmart is entitled to summary judgment on Murray’s state-law

retaliation claims.


                                                                                  30
3. Disability Discrimination

       Murray asserts claims for disability discrimination under the Americans

With Disabilities Act (ADA) and the Maine Human Rights Act.12 Second Am.

Compl. ¶ 60 (ECF No. 159). While the ADA analysis involves the McDonnell

Douglas burden-shifting framework, Tobin v. Liberty Mut. Ins. Co., 433 F.3d

100, 104 (1st Cir. 2005), it is unclear whether the MHRA requires the same

framework, see Bachelder v. MjjM Enter., Inc., 2019 WL 921443, at *14 (D. Me.

Feb. 25, 2019); see also Brady, 126 A.3d at 1158 (abandoning McDonnell

Douglas framework in MHRA retaliation case).                 Ultimately, the distinction is

irrelevant in this case because Murray is unable to prevail either way.13

       To carry his initial burden at step one of the ADA burden-shifting, Murray

must establish “that (1) he suffers from a disability or handicap, as defined by

the ADA . . ., that (2) he was nevertheless able to perform the essential functions

of his job, either with or without reasonable accommodation, and that (3) [the

defendant] took an adverse employment action against him because of, in whole

or in part, his protected disability.” Tobin, 433 F.3d at 104. Those are essentially

the same elements required of him to defeat summary judgment on his MHRA


12 Murray also brought a claim for disability discrimination under Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794. Second Am. Compl. ¶ 60 (ECF No. 159). Section
504 “prohibits discrimination against any qualified handicapped individual in ‘any program or
activity receiving Federal financial assistance.’” U.S. v. Hersom, 588 F.3d 60, 65 (1st Cir. 2009)
(quoting 29 U.S.C. § 794). Murray has presented no evidence that Walmart receives the requisite
federal financing. Regardless, even if the Rehabilitation Act applied to Walmart, my analysis
under that statute would be the same as under the ADA. See Pollack v. Reg’l Sch. Unit 75, 886
F.3d 75, 80 n.2 (1st Cir. 2018) (“Because courts have interpreted the relevant parts of the two
statutes consistently, and because plaintiffs make no argument that any difference between the
two statutes is relevant to this appeal, we focus our analysis on the ADA.”).
13 Since I conclude that the evidence does not show Murray suffered discrimination under the

MHRA, his claims that Walmart aided and abetted unlawful discrimination and interfered with
his exercise and enjoyment of the rights protected by the MHRA, see Second Am. Compl. ¶ 60
(ECF No. 159), also fail.
                                                                                               31
claim.     Whitney v. Wal-Mart Stores, Inc., 895 A.2d 309, 312 (Me. 2006)

(superseded by statute on other grounds) (“An employee plaintiff pursuing a

claim for disability discrimination must establish that first, he suffers from a

disability; second, he is otherwise qualified, with or without reasonable

accommodations, and is able to perform the essential functions of the job; and

third, he was adversely treated by the employer based in whole or in part on his

disability.”).

         It is uncontested that Murray suffers from a disability, as his doctors

repeatedly attested in Murray’s requests for leaves of absence from Walmart and

motions for time extensions in this Court. But Murray fails to satisfy the second

element. He testified at his deposition that he did not believe he was well enough

to return to work as a market manager—or any other job in any occupation,

Murray Dep. at 39:2-5 (ECF No. 198-5)—and he did not know when he would be

able to. Id. at 33:1-9. At the time of his deposition, he said he was not driving

(necessary, as part of his job, to visit the stores for which he was responsible)

because of safety concerns related to his medical conditions. Id. at 44:3-45:14.

Murray’s last request to extend his leave said that he would return to work on

March 23, 2017, but his doctor testified that that date was not based on any

“clear diagnosis” and was instead rooted in “hope spring[ing] eternal.” Edwards

Dep. at 113:15-21 (ECF No. 198-21). While Murray asked to work part-time or

from home, which he described as “reasonable accommodations,” Email from

Murray, Busby Decl. Ex. J at 2-3 (ECF No. 199-17), Walmart responded without

contradiction that a person cannot do the market manager job effectively without


                                                                                32
working full-time and traveling to the various stores in the market, Tr. of call

1660, Albert Decl. Ex. N at 3-4 (ECF No. 200-24); Mot. at 34-35.

       Because the evidence does not show that Murray was “able to perform the

essential functions of his job, either with or without reasonable accommodation,”

Tobin, 433 F.3d at 104, Walmart is entitled to summary judgment on Murray’s

disability discrimination claims.14

4. Age Discrimination

       Murray’s complaint does not explicitly allege age discrimination, see

Second Am. Compl. ¶ 60 (ECF No. 159), but as a whole it suggests he intends to

bring such a claim, id. ¶ 45; see also id. ¶ 59 (repeating the allegations in all

proceeding paragraphs); Tinkham v. Perry, 2015 WL 2092513, at *2 (D. Me.

May 5, 2015) (the court may approach “summary judgment disputes involving a

pro se party with some leniency”).             I will presume that, like his disability

discrimination claim, his age discrimination claim is based on the MHRA.15 The




14 Although I need not reach the question whether Walmart treated Murray adversely “based in
whole or in part on his disability,” Whitney, 895 A.2d at 312, I note that Murray also appears to
argue that Busby exhibited discriminatory animus regarding Murray’s sleep apnea. In one
instance, Murray says that Busby discussed, in front of other people, what Murray describes as
an “ADA accommodation for severe Sleep Apnea”—a hotel room the company obtained for him
during a business trip so that he would not have to share a room with another employee. Pl.’s
Ans. to Interrogs. at 27 (ECF No. 198-3). In another, after Murray joined a morning conference
call late and announced himself, Busby replied, “Oh okay then, I thought you were asleep.” Tr.
of call 1657 at 3 (ECF No. 200-23). The night before, Murray had told Busby that he was getting
home late from work and would start the next morning “a little later to get some rest.” Email
from Murray (ECF No. 198-13). Neither of these events shows discriminatory animus. The hotel
room discussion appears to be an isolated incident, and there is nothing in the record to show
what Busby said or to whom he said it. Busby himself has sleep apnea. Busby Dep. at 309:18-
25 (ECF No. 198-20). Busby’s comment on the conference call was clearly responding to
Murray’s previous message.
15 Walmart assumes that Murray is basing his claim on the Age Discrimination in Employment

Act of 1967, 29 U.S.C. § 621 et seq. See Mot. at 2. But unlike the MHRA—which Murray cites
repeatedly in his second amended complaint and which protects against discrimination based
on age as well as disability, 5 M.R.S.A. § 4571—nowhere does he mention the ADEA.
                                                                                              33
record does not contain evidence to support a claim that Murray suffered age

discrimination.

      Murray points to two instances of alleged age discrimination. First, he

cites a 2010 email chain in which Murray wrote that he would be late to work

because he was clearing snow, and Busby replied “Your [sic] getting too old to

shovel snow; don’t be cheap, hire a snow plow man !!! :-)” Second Am. Compl.

¶ 45 (ECF No. 159); Email from Busby, Murray Dep. Ex. 12 (ECF No. 198-9).

This statement cannot support Murray’s discrimination claim because it

occurred more than 300 days before he filed his complaint with the Maine

Human     Rights    Commission    and    the   Equal   Employment      Opportunity

Commission on June 2, 2014. See 42 U.S.C. § 2000e-5(e)(1); 5 M.R.S.A. § 4611;

Ayala v. Shinseki, 780 F.3d 52, 56 (1st Cir. 2015) (“If a claimant fails to [file an

administrative complaint within the 300-day period], discrete discriminatory

acts will be time-barred, and thus not actionable, even if they are related to acts

alleged in timely filed charges.”). Even if this email were not time-barred, it does

not show discrimination. The three exclamation points, followed by a smiley

face, show that Busby (who is older than Murray, Defs.’ SMF ¶ 34; Pl.’s Resp.

¶ 34) was joking.

      Second, Murray cites a comment Busby made to him in August 2014

regarding older cashiers in Murray’s stores. Busby told him to place the “college

kids,” who “were twice as productive as those cashiers that had tenure,” on the

speedy checkout lanes and to place the cashiers who have “been around 20

years, 25 years” on the non-speedy checkout lanes. Tr. of call 1621 (ECF No.

200-22). Murray admits that Busby’s comment did not reference Murray’s age.
                                                                                 34
Murray Dep. at 110:4-8. It does not support a claim that Walmart discriminated

against Murray based on his age.16

5. Other Discrimination

       Murray asserts a claim under 42 U.S.C. § 1981, Second Am. Compl. ¶ 60

(ECF No. 159), a statute that “prohibits both public and private racial

discrimination in certain specified activities.” Garrett v. Tandy Corp., 295 F.3d

94, 98 (1st Cir. 2002); see 42 U.S.C. § 1981(a) (“All persons within the

jurisdiction of the United States shall have the same right [in a variety of

situations] . . . as is enjoyed by white citizens.”). “To state a claim under this

statute, a plaintiff must show (1) that he is a member of a racial minority, (2) that

the defendant discriminated against him on the basis of his race, and (3) that

the discrimination implicated one or more of the activities enumerated in the

statute.” Garrett, 295 F.3d at 98. Murray is not a member of a racial minority.

Murray Dep. at 85:1-6 (ECF No. 198-5). He also does not allege that Walmart

discriminated against him based on his race. Id. at 86:11-21. His claim under

42 U.S.C. § 1981 therefore fails.

6. Unpaid Wages

       In addition to his retaliation and discrimination claims, Murray makes a

claim under 26 M.R.S.A. § 626 for unpaid salary and earned vacation time.

Second Am. Compl. ¶ 60B (ECF No. 159).                Murray’s complaint says that he

demanded those payments on June 16, 2017, and Walmart failed to make them




16Busby’s comment does not appear to discriminate against anyone based on age, since the
cashiers with “tenure” suffered no ill effects; they were simply moved to different registers.

                                                                                           35
within the period required by statute. Id.17 But nowhere does Murray allege

what Walmart owed him. His complaint claims only that Walmart “failed to pay

Murray for his unpaid salary and earned paid vacation time.” Id.

       Walmart contends that it owes nothing to Murray, and that it actually

overpaid him. Although Murray was fired October 4, 2016, Walmart failed to

enter his termination into its payroll and benefits system until January 23, 2017.

McChristian Decl. ¶ 3 (ECF No. 200-7). That delay caused Walmart to compute

Murray’s paid time off incorrectly, calculating that he had accrued additional

paid time off in the period after October 4—when, in fact, he was no longer

working at the company.          Id. at ¶ 5.    It paid Murray for that unused (and

unearned) paid time off. Id. Additionally, when Walmart terminated Murray

from its system, the fact that Murray had been on unpaid leave when he was

fired created complications; because of the way the system was set up, it required

that he be “returned to work” before he could be terminated. Id. at ¶ 7. The

administrator entered him as “returned to work,” but then delayed 11 days

before terminating him, causing the system to generate a regular earnings

payment of $6,448.65 for Murray. Id. In total, Walmart says, Murray received

$13,892.90—the net amount of the paid time off and wages—to which he was

not entitled. Id. at ¶ 14. Walmart does not seek recovery of that money.




17 At the time Murray was fired, 26 M.R.S.A. § 626 required an employee to make a demand of
his employer for unpaid wages, and it gave the employer two weeks from the demand in order to
pay them. 26 M.R.S.A. § 626 (1995). The statute was revised effective November 1, 2017, to
eliminate the demand requirement. Under the revised statute, the employer must pay any money
owed by the employee’s next established payday, regardless of whether the employee made a
demand. 26 M.R.S.A. § 626 (2017).
                                                                                          36
       Since Murray has filed no opposition to Walmart’s motion for summary

judgment, I do not have the benefit of whatever argument Murray might make

in opposition to Walmart’s claim that he was overpaid. Murray’s complaint refers

to a demand he sent Walmart in June 2017, Second Am. Compl. ¶ 60B (ECF No.

159), which presumably would have explained what he believed he was owed

then and why, but neither party has entered that document into the record.18 A

Walmart request for admission asked Murray to identify the amount he claims

Walmart failed to pay him in violation of 26 M.R.S.A. § 626; Murray responded

only that he “has never received a comprehensive worksheet” detailing the

violation. Pl.’s Resp. to Defs.’ Request for Admissions at 20-21 (ECF No. 226-5).

In short, Murray has provided no evidence of unpaid wages.

       Since there is no evidence in the record to support Murray’s claim for

unpaid wages, Walmart is entitled to summary judgment on that issue.

                                       MOTION TO SEAL

       The final issue I must decide involves Walmart’s motion to seal many of its

summary judgment filings. Defs.’ Mot. to File Under Seal (ECF No. 198). Murray

opposed the motion, and the parties fully briefed the issue. See Pl.’s Obj. to Mot.

to Seal (ECF No. 201); Defs.’ Reply in Support of Mot. to Seal (ECF No. 204); Pl.’s

Opp. to Defs.’ Reply (ECF No. 212). The Magistrate Judge, after an in camera

review, granted much of Walmart’s motion to seal but denied the motion with

respect to three documents: the motion itself (ECF No. 198) and two email chains


18Parts of this letter were read in Murray’s second deposition, but not enough of it to understand
what specific arguments the letter may have made. See Murray Dep. (second) at 24:25-38:2
(ECF No. 198-15). Murray testified that the dollar amount demanded in the letter was no longer
accurate, and he declined to provide an accurate number. Id. at 25:13-26:3.
                                                                                               37
between Murray and Busby (ECF Nos. 198-9 & 198-13). Mem. Dec. & Order on

Mot. to Seal at 1 (ECF No. 242). The Magistrate Judge found the remaining

documents contained confidential business, personal, or third-party information

that warranted protection, at least at the pre-trial stage. Id. at 3-4. Walmart re-

filed the three non-protected documents on the public docket.         Defs.’ Add’l

Attachments (ECF Nos. 244, 244-1 & 244-2). Murray objected to the Magistrate

Judge’s decision, Obj. to Order on Mot. to Seal (ECF No. 243), and Walmart filed

a response, Response to Obj. (ECF No. 245).

      Murray’s objection to the order rests on the same argument he made in

opposing Walmart’s original motion to seal: that the public has both a common

law and First Amendment right of access to Walmart’s filings. While Murray

correctly recounts the caselaw regarding the public’s right of access in general,

he does little to explain why the Magistrate Judge’s order—which expressly cited

and considered that caselaw—was incorrect with respect to the particular

documents at issue here. He does not explain why the Magistrate Judge was

wrong when he found that the protected documents contained confidential

business, personal, or third-party information—or why the public’s right of

access should overcome the documents’ confidentiality.

      The Federal Rules require that I set aside the Magistrate Judge’s order only

if it “is clearly erroneous or is contrary to law.” Fed. R. Civ. Pro. 72(a). Murray

has not shown that the order was clearly erroneous or contrary to law.

                                   CONCLUSION

      After viewing the facts in the light most favorable to Murray, I conclude

that the evidence would not permit a jury to find that Walmart fired him because
                                                                                 38
of his protected activities or that it discriminated against him based on his age

or disability. Likewise, Murray has provided no evidence of the amount of any

unpaid wages or benefits Walmart owed him.         For these reasons, I GRANT

Walmart’s motion for summary judgment. I DENY      AS MOOT   Murray’s motion for

partial summary judgment. I AFFIRM the Magistrate Judge’s order on Walmart’s

motion to seal.

      SO ORDERED.

      DATED THIS 6TH DAY OF DECEMBER, 2019

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                               39
